DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed July 26, 2021, is entered.  Applicant amended claims 1-5, 9-13 and 15.  No new matter is entered.  Claims 1-15 are pending before the Office for review.
(2)
Response to Arguments
	Applicant’s amendments to claims 1 and 3-5 are sufficient to overcome the objections of record.  The objections are withdrawn.
	Applicant’s amendment to claims 2, 4, 5, 9 and 10 are sufficient to overcome the indefiniteness rejections of record.  The rejections are withdrawn.
	Applicant’s amendment to claim 15 is sufficient to overcome the rejection for being of improper dependent form.  The rejection is withdrawn.  Specifically, paragraph [0039] of the published specification defines the photoelectric conversion element as a solar cell.  Accordingly, claim 15 is reasonably interpreted to cover a solar cell also comprising the bio sensitized photoelectric conversion device to form a tandem solar cell. 
(3)
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Ang et al. (U.S. Patent No. 4,215,182) teaches a photoelectric conversion device comprising first and second compartments with a bacteriorhodopsin photosensitizer (Figure and Col. 4, Lines 6-60) but fails to teach or fairly suggest a device meeting the cumulative requirements of the claimed invention.
Hutchings et al. (WO 2013/041086 A1), which is cited in Applicant’s IDS and the PCT search report, teaches a reversible photoelectric conversion device comprising first and second compartments, the first compartment comprising a photoanode electrode with a polymeric membrane disposed between the first and second compartment.  Figure 1.  The prior art of record, individually or in combination, fails to teach or fairly suggest a photoelectric conversion device meeting the requirements of the claimed invention, such as a second electrode being located within the first compartment with the photoanode electrode, wherein at least one of the photoanode or second electrode comprises a proton pumping photoactive biological layer comprising oriented purple membrane coating containing bacteriorhodopsin protein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796